FILED
                              NOT FOR PUBLICATION                             DEC 28 2009

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 CARLOS FILADELFO ALVARADO,                       No. 08-70797
 a.k.a. Carlos Alvarado Anaya,
                                                  Agency No. A095-022-857
               Petitioner,

   v.                                             MEMORANDUM *

 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted December 15, 2009 **

Before:        GOODWIN, WALLACE, and CLIFTON, Circuit Judges.

        Carlos Filadelfo Alvarado, a native and citizen of El Salvador, petitions for

review of the Board of Immigration Appeals’ order affirming an immigration

judge’s decision denying his application for withholding of removal and protection

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this is case suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

NED/Research
under the Convention Against Torture (“CAT”). We have jurisdiction under

8 U.S.C. § 1252. We review de novo questions of law, Cerezo v. Mukasey, 512

F.3d 1163, 1166 (9th Cir. 2008), except to the extent that deference is owed to the

BIA’s determination of the governing statutes and regulations, Simeonov v.

Ashcroft, 371 F.3d 532, 535 (9th Cir. 2004). We review factual findings for

substantial evidence. Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir.

2006). We deny the petition for review.

       We reject Alvarado’s claim that he is eligible for withholding of removal

based on his membership in a particular social group, namely, small business

owners in El Salvador who fear being harmed by gangs if they report them to

police. See Ochoa v. Gonzales, 406 F.3d 1166, 1170 (9th Cir. 2005) (rejecting as a

particular social group “business owners in Colombia who rejected demands by

narco-traffickers to participate in illegal activity”); Santos-Lemus v. Mukasey, 542

F.3d 738, 745-46 (9th Cir. 2008) (rejecting as a particular social group “young men

in El Salvador resisting gang violence”) (internal quotation omitted).

       Accordingly, because Alvarado failed to demonstrate that he was persecuted

on account of a protected ground, we deny the petition as to his withholding of

removal claim. See Barrios v. Holder, 581 F.3d 849, 856 (9th Cir. 2009).




NED/Research                              2                                    08-70797
       Substantial evidence supports the agency’s denial of CAT relief because

Alvarado did not establish a likelihood of torture by, at the instigation of, or with

the consent or acquiescence of the El Salvadoran government. See Zheng v.

Ashcroft, 332 F.3d 1186, 1194 (9th Cir. 2003).

       PETITION FOR REVIEW DENIED.




NED/Research                               3                                     08-70797